 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaunders Leasing System,Inc. and United Cement,Lime&Gypsum Workers International Union,AFL-CIO. Cases 26-CA-4225 and 26-RC-4137June 25, 1973DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING. KENNEDY AND PENELLOOn February 7, 1973,Administrative Law JudgeFannie Boyls issued the attached Decision in this pro-ceeding.Thereafter,General Counsel filed exceptionsand a supporting brief and Respondent filed excep-tions,a supporting brief,and a brief in support of theAdministrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, asamended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the AdministrativeLaw Judgeand herebyorders that Respondent,Saunders Leasing System,Inc., Foreman,Arkansas,its officers,agents,succes-sors,and assigns,shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the election conductedin Case 26-RC-4137 be,and it hereby is, set aside,and that said case be,and it herebyis, remanded tothe Regional Director for Region 26 for the purposeof conducting a new election at such time when hedeems the circumstances permit the free choice of abargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]DECISION AND REPORT ON CHALLENGE ANDON OBJECTIONS TO ELECTIONSTATEMENT OF THE CASEFANNIE M.BOYLS,Administrative Law Judge:Case 26-CA-4225 wasinitiated by a charge filed on January 27,1972, and a complaint issued onApril 4,1972. This com-plaint, as subsequently amended,involves the questionswhether Respondent's layoff of employee William R. "Bob"Young on December 15, 1971, was discriminatorily moti-vated and whether Respondent engaged in certain otherconduct prior to as well as subsequent to a representationelection held on January 21, 1972, constituting a violationof Section 8(a)(l) of the Act. Following an investigation andreport by the Regional Director of certain challenged bal-lots and objections to the election in the representation case(Case 26-RC-4137), there remained unresolved a determi-nation of the challenge to the ballot cast by Young and ofthe validity of objections to the election involving allegedinterrogation, coercion, and intimidation. All of the unre-solved issues in the representation case are also involved inthe unfair labor practice case. The Regional Director ac-cordingly ordered that the two cases be consolidated. Ahearing on these consolidated cases was had before me atTexarkana, Arkansas, on September 26 through 30, 1972.Subsequent to the hearing counsel for the General Counseland for the Respondent filed helpful briefs.Upon the entire record in these proceedings, upon myobservation of the demeanor of the witnesses who testified,and after a careful consideration of the briefs, I make thefollowing:FINDINGS OF FACTIJURISDICTIONALFINDINGSRespondent is a corporation with an office and place ofbusinesslocated at Foreman, Arkansas, where it is engagedin the business of leasing and renting trucks and trailers forinterstateand intrastate use. During the 12-month periodpreceding the issuance of the complaint, Respondent had agross volume of business in excess of $500,000 and duringthat period purchased and received goods and materialsvalued in excess of $50,000 directly from points outside theState of Arkansas. On the basis of these admitted facts, Ifind that Respondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.11THE LABORORGANIZATION INVOLVEDUnited Cement, Lime & Gypsum WorkersInternationalUnion, AFL-CIO, herein called the Union or the CementWorkers Union, is a labor organization within themeaningof Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDA. The Alleged Discriminatory Selection of EmployeeYoung for LayoffWilliam R. "Bob" Young was first employed by Respon-dent in February 1970. During that year Young played anactive role in supporting a Teamsters local in its attempt toorganizeRespondent's plant. Young's active role in thatcampaign, which culminated in the defeat of the Teamstersin a representation election, was well known both to theemployees and to management. After about 8 months ofemployment with Respondent, Young voluntarily quit hisjob to work elsewhere.204 NLRB No. 68 SAUNDERS LEASING SYSTEM449In January 1971 Young sought reemployment with Re-spondent and was rehired,firston a temporary basis topermit him to give an appropriate notice to his then employ-er, then on a permanent basis as a B mechanic,the classifi-cation he held at the time he had quit his employment. Atthe time of rehiring Young,Branch Manager Marvin Sikescalled assistant vice president-per§onnel,Milton Hauser, atthe latter's headquarters in Birmingham, Alabama, to in-quire if he could give Young seniority dating from his initialemployment in February 1970. Hauser vetoed this sugges-tion, pointing out that such action would be contrary toRespondent's establishedpolicy.'Respondent has about 90 places of business locatedthroughout the United States and Canada.The Foreman,Arkansas,branch,which is here involved,is across the roadfrom its basic account customer,Arkansas Cement Compa-ny,whose production and maintenance employees havebeen represented by the Cement Workers Union for about13 years and whose office workers have been represented bythe Union since July or August 1971. In December 1971,one of the Cement Company's employees told Union Rep-resentative Paul Balliet that employees at Respondent'splant were interested in organizing and suggested that he getin touch with Young.Balliet metwith Young on Fridayevening,December 10,at a motel in Ashdown,Arkansas,and asked him to discussthe Union with other employees and ascertain the feasibilityof an attempt to organize them at that time.Ashdown,where Young lives, is about 17 miles from the shop in Fore-man. On Monday Young did talk to about 15 employeesduring the lunch period and during breaks about how theyfelt about a union.Arrangements had been made by Ballietto meet with Young and any other employees interested inorganizing at a hall in Foreman on Monday evening. How-ever,due to a misunderstanding as to the meeting place,Balliet went to the Union's regular meeting place, Youngand some of the other employees went to another place, andthe group did not get together that evening.Balliet did talkto Young later that night at a motel in Ashdown and gavehim cards to distribute to employees.Young got a few cardssignedon Tuesday,December 14. He met again with Ballietat his home and at the motel in Ashdown on Tuesday night.This is the extent of Young's union activities prior to hislayoff,described below.He thereafter continued to assistthe Union in getting cards signed at the homes of employeesand attended union meetings.On Wednesday afternoon,December 15, Respondentposted a notice on its bulletin board announcing thatYoung,a B mechanic,and five servicemen were being laidoff as of that date for lack of work.On the same afternoon,Young discussed his layoff with Branch Manager Sikes andcontended that,instead of laying him off, Sikes should havelaid off an A mechanic, Shaver, who had worked for Re-spondent about 8 years but who at the time of the layoff wasworking only 38 hours a week and was therefore regardedas a permanent part-time employee. Sikes explained that1The "Employee's Guide," distributed by Respondent to all its employees,provides that an employee loses his seniority when he voluntarily resigns (asYoung had done)or when he is laid off for more than 3 monthsafter consulting with management in Birmingham it hadbeen decided that five servicemen and one B mechanicshould be laid off, that Young had the least seniority in theB mechanic classification,and that he was therefore the oneselected. Sikes informed Young that he had a right to bumpthe least senior mechanic trainee employee, but Young atthat time appeared interested only in retaining his B me-chanic job and did not exercies his right to bump into theclassificationbelow his own.On Friday, December 17, Young returned to the plantwith his employee's guide in hand and sought to resume hisargument with Sikes that Shaver should have been laid offinstead of Young. Upon this occasion Sikes became angryand, according to his testimony, told Young that he did notlike a person coming into his office and telling him how torun his business. According to Young, Sikes became angryand told him that so long as Sikes was behind the desk,Young would never work there. I believe Sikes'account isprobably the more accurate, since the conduct of both menthereafter is more compatible with Sikes'version. In anyevent, when Young asked if Sikes would mind Young goingover his head and talking to Hauser about the matter, Sikesstated that he did not mind and offered to cooperate byhaving Hauser called over the office phone.Hauser was notin his office at the time this call was made.During the early part of the following week, about Tues-day, December 21, Young again returned to Sikes' office,this time in a more friendly mood and had a long talk withSikes about things such as hunting,fishing,and cattle. Therewas another attempt on this occasion to reach Hauser bytelephone,but this attempt also was unsuccessful.Accord-ing to Young, one of the statements made by Sikes on thisoccasion was that he did not understand why Young wasworking so hard for the Union because the employees couldget only a 5-1/2-percent raise anyway (an apparent refer-ence to the Federal wage price controls then in effect).Young had not in any previous conversation mentioned toSikes that he was working for the Union. Sikes denied thatthe subject of the Union was mentioned on this occasionand testified that he did not even know that there was anyunion activity in the plant until he received a letter from theUnion on December 22 requesting recognition. Young fur-ther testified that about a week later when he returned to theplant to talk about bumping into a trainee's job,he againhad a friendly conversation with Sikes during which thelatter mentioned the freeze on wages. I credit Sikes'testimo-ny that the subject of the Union did not arise at the Decem-ber 21 conference. I am convinced, however, that at the latermeeting with Young-subsequent to the Union's request forrecognition and after Young's open support of the Unionapparently became well known at the plant-Sikes did referto the controls then in effect and made- the statement whichYoung mistakingly placed as having been uttered on De-cember 21.Itwas not until about December 28 (according to Young)or after the first of the year 1972 (according to Sikes) thatYoung made a request to bump an employee in the mechan-ic trainee classification.Sikes asked if Young had read hisemployee's guide and pointed out to him a provision requir-ing a written notice within 24 hours of the layoff noticewhen an employee wishes to bump into a lower classifica- 450DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.2 Since Young had not given written notice (or oral, forthatmatter) of his desire to bump within 24 hours afterreceiving his layoff notice, he was not permitted to displacea mechanic trainee when he sought to do so 2 weeks or morelater.As Assistant Vice President-Personnel Hauser ex-plained at the hearing, it is Respondent's policy where eco-nomic layoffs are necessary, to effectuate all the layoffs atone time rather than staggering them over a period of daysor weeks because it is bad for an employee's morale to bekept in fear that he may lose his job.Both Sikes and Hauser denied having any knowledge thata union campaign was underway at the time the layoffnotices were posted. Sikes testified that the first inkling hehad of employee interest in organizing came when he re-ceived a registered letter from Union Representative Ballieton December 22, 1971, requesting recognition. Hauser testi-fied that he first learned about it when Sikes called to informhim of the Union's letter. Both denied knowing of any unionactivity on the part of Young prior to his layoff, other thanYoung's 1970 activities on behalf of the Teamsters local.Both Sikes and Hauser testified convincingly on this pointand I credit their testimony.32The topical heading in the employee's guide labeled "Layoff and Recall,"insofar as here relevant, readsAlthough your branch has seldom,ifever, experienced a layoff,should it ever become necessary to reduce the work force,part timeemployees within the effected classification(s)will be laid off first Ifit is necessary to reduce the work force further, reductions will be madeas followsIEmployees with the least branch seniority within the affected classifi-cation and/or the least ability to perform the work will be the first tobe removed from their classification2.Employees who are displaced from theirjob by the process stated innumber 3 above of this section,may exercise their branch seniority andbump an employee in a lower classification provided the senior employ-ee meets the requirements to perform the fob in a satisfactory mannerwithout further training and will be paid at the applicable wage rate forthe classification it is understood,however, that any employee whowishes to displace a junior employee must give his notice of such desirein writing within twenty-four(24) hours of the posting by the branch ofthe notice of layoff, so that there will be no delay in the layoff procedure3Employees with the least amount of branch seniority, for whom nowork is available for which they are qualified,will be laid offIt is noted that in the paragraph numbered 2, there is a reference to "theprocess stated in number 3aboveof thissection"[emphasis supplied] Thetopical headings in the guide are not designated as "sections,"but the cen-tered headings are apparently considered as such. It is not clear what is meantby the phrase referred to above It could be that the work "above" was meantto be "below,"or it could be that the word "this"was meant to be "thepreceding"section dealing with employees who are reemployed after perma-nent and totaldisabilityinsurance benefits cease.Respondent interprets the24-hour notice provision to apply to any employee wishing to displace ajunior employee3The General Counsel asks me to infer knowledge of the Union's cam-paign and of Young's part in it on the theory that in a small shop likeRespondent's, employing only about 27 employees, in a small town such asForeman, having a population of only 1,800 people, management must bepresumed to have knowledge of these activities.Whatever may be said forthe soundness of such a theory in some cases,the fact situation in this casedoes not warrant the application of such a theory Here,most of the employ-ees of Respondent's basic customer across the road from Respondent's shophad been organized by the Union for many years and its office employeeshad more recently selected the Union to represent them The appearance ofa union representative in town would presumably therefore have been noth-ing unusual and no occasion for alerting Respondent to the fact that its ownemployees were being contacted Moreover, at the time of the layoffs UnionRepresentativeBalliethad met with Young only in Ashdown-about 17Moreover,the reasonsgiven byRespondent for selectingYoung for layoff do not appear unreasonable and thereforea basis for inferringthatthe reasons assigned were not thetrue ones.To properly understand Respondent'sexplanation, abrief description of the nature of Respondent's work and itsoperations is necessary..Respondent'sForeman branchowns about 98 tractors and 99 trailers,most of which itleases to Arkansas Cement Company under a contract bywhich Respondent performs the necessary maintenance aidmechanical work.Most of this equipment is located at Fore-man but some is (or was at the time of the layoffs)locatedatMemphis and OklahomaCity.The leasing and mainte-nance of this equipment is managed by Branch ManagerSikes who is stationed in Foreman.The work performed onthe vehicles is done by A mechanics,B mechanics,mechan-ic trainees,and servicemen,those employees having thegreatest skill being A mechanics and the others in the de-scending order listed,having lesser skills.The busiest time of the year for Respondent's basic cus-tomer, Arkansas Cement Company,isduring the summermonths when the weather is best for its cement work. Thatalso is normally the best season for Respondent's ser-vicemen and repairmen.Since 1968 Respondent has had arebuild department where component parts,taken offequipment as it breaks down,are rebuilt and, for the mostpart, stored for use on other vehicles.The rebuilt part isseldom put back on the vehicle from which it is takenforthis would normally tie up the vehicle for too long when itneeds to be used.Instead, the broken down part is replaced'with a new or rebuilt part taken from inventory.This re-build work as well as some of the major repair jobs onvehicles can be done during the winter months or less busyperiods and normally no layoff of mechanics is necessaryduring the principal customer's slack period.Conditions were not normal for Respondent during thewinter of1971 to 1972.Several factors were responsible forthis.One principal factor was the purchase by Respondentof 48 new tractors,which were delivered between May andAugust 1971 and which replaced 48 old 1966 tractors whichhad required an inordinate amount of major repairs andrebuild work.With these new tractors and the remaining1968 equipment,which Respondent found to be exception-ally good models,the necessity for major repair and rebuildwork declined substantially.4Anotherimportant consider-ation in Respondent's determination to effect the layoff wasan unusuallyheavyslowdown of business at Arkansas Ce-ment resulting in the layoff of some of the CementCompany'sdrivers,with a resulting lessening of service,miles from Foreman-and had held no group meetings with Respondent'semployees. During the 2 days before his layoff when,according to Young,he was talking to fellow employees about the Union, he did so only duringhis lunch period or during breaks and there is no evidence that any supervisoror management representative was near enough to hear or observe what hewas doing.Lunsman,an A mechanic who had been doing most of Respondent'srebuild work,suffered a heart attack in May 1971 and has not returned towork yet Respondent operated without any replacement for him until Sep-tember when Young bid for and received the rebuildjob at his same classifi-cation-that of a B mechanic He thereafter did both rebuild and regularmechanic work but Respondent's records show that after a peak in rebuildwork in September,the amount of that type of work performed by Youngdeclined steadily and substantially SAUNDERS LEASING SYSTEMrepair, and rebuild work by Respondent. In addition, Re-spondent learned in November that the Cement Company'sfacility in Oklahoma City, for which Respondent had beenfurnishing and servicing vehicles, was to be closed. Thismeant that Respondent would soon have to transfer backto Foreman the A mechanic and serviceman assigned tothat location. These men were on the Foreman branch pay-roll and had seniority over employees in their respectiveclassifications at the Foreman location.' Presented with thiseconomic picture, Branch Manager Sikes says that it was hisjudgment that Respondent had an excessive number of Bmechanics and servicemen and that theleast senior B me-chanic (who turned out to be Young) and the five leastsenior servicemen should be laid off. I am not convincedthat Sikes was motivated by other thanbusinessconsider-ations when he selected Young for layoff.It is noted, moreover, as pointed out by Sikes, that Youngwould have had the right to bump into a mechanic traineejob if, in accordance with the employee's guide, he hadmade the request to do so in writing within 24 hours afterreceiving his layoff notice. Sikes testified that he fully ex-pected Young to do so and that Sikes had anticipated hav-ing to lay off a mechanic trainee after Young had bumpedinto that classification. If that had happened, Respondentwould not have been able to rid itself of a leader in the unionmovement,which the General Counsel asserts wasRespondent's motive in selecting Young for layoff.It isRespondent's established policy, as set forth in theemployee's guide, that any employee laid off for as long as3 months loses his seniority and that if he returns thereafterhe does so as a new employee. Respondent has hired no Bmechanics since the December 15, 1971 layoffs and con-tends that it has no need for more employees in that semi-skilled classification. In September 1972, after one of itsmechanic trainees had quit, it did hire another mechanictrainee,Willis,who had worked for Respondent on twoprevious occasions and who had, shortly before the employ-ee quit, made application for reemployment. Sikes testifiedthat Young has never indicated that he would be willing tocome back as a new employee, but that if he did, Respon-dent would be willing to take him back at the first opportu-nity.Because the layoffs occurred at the beginning of theUnion's efforts to organize the shop, it isunderstandablethat Young as well as some of the other employees may havehonestly believed that there was a connection between thetwo events. Upon all the evidence, however, I am convincedthat Respondent did not lay off or fail to recall Young fordiscriminatory reasons and that Respondent has not en-gaged in an unfair labor practice in violation of Section5The Cement Company's operations in Oklahoma City did not actuallycease, and Respondent's employees there were not actually transferred backto Foreman, until about mid-January 1972, but this situation was a part ofdetermining in December to effect the layoff of a B mechanic in addition tofive servicemen on December15. Thefive least senior of the servicemen werelaid off because Respondent had completed the erection of a service islandwhich it had started during the summer of 1971 and had no need for the menfor regular service work The charge filed by the Union on January 27, 1972,alleges that these servicemen, in addition to Young, were discriminatorilylaid off, but their names are not included in the complaint and the GeneralCounsel in effect concedes that their layoffs were not discriminatorily moti-vated8(a)(3) of the Act.451B. The Alleged Interference, Restraint, and CoercionFollowing its letter to Respondent of December 22, re-questing recognition, the Union filed a representation peti-tion on December 27 and an election was thereafter held onJanuary 21, 1972. The complaint alleges that-during thispreelectionperiod as well as thereafter, Respondent,through certain of its supervisors and agents, engaged invarious acts of interference, restraint, and coercion in viola-tion of Section 8(a)(1) of the Act. The evidence regardingthese allegations is set forth below.1.Conduct attributed to Foreman McCormickIn supposed support of the allegations of the complaintthat Foreman McCormick had threatened and coerced itsemployees by assigning an employee a different job andstating that that would teach the employee to sign a unioncard, and by interrogating an employee concerning hisunion membership, activities, and desires, employee JimmyRoden testified as follows: On one occasion, after Young'slayoff and before the election, as Roden and McCormickwere working together, McCormick asked "what we wastrying to get out of the Union, or what we thought theUnion could get for us." Roden replied that "we wouldn'tbe harassed and pushed around so much." McCormick thengave Roden a key to a truck, assigned Roden a job, andstated "that would learn me to sign a union card. Teasing,Ithought." Roden asked how McCormick knew he hadsigned a union card and McCormick responded that hewould "bet me all the cows, and the land and everything hehad, against the money I had in my front pocket that Isigned a card." Roden conceded that he had been voicinghis feelings about the Union very openly and that it wouldhave been difficult for McCormick or anyone else not tohave known that he was for the Union and that the jobassignment McCormick gave him on this occasion was onehe would have had to do anyway. Roden testified that heconsidered McCormick's remarks to be in jest and that helater apologized to McCormick for getting him involved inthe unfair labor practice case. McCormick testified that hedid not remember the incident about which Roden testifiedbut that Roden had talked to him about the Union, said thateveryone was blaming him for starting it, and that althoughhe had not started it, he was in it all the way.It is clear to me that the allegations regarding ForemanMcCormick were improvidently included in the complaintand that McCormick's conduct was not in violation of thestatute.2.Conduct attributed to Branch Manager SikesThe complaint alleges that Sikes, along with Hauser, in-terrogated an employee in January 1972 regarding his unionmembership, activities, and desires and that on or aboutJune 16, 1972, Sikes threatened an employee with dischargeifhe gave testimony adverse to Respondent at a Boardhearing. The complaint also alleges that Hauser on or aboutJanuary 21, 1972, in a telephone conversation with an em- 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee,created the impression of surveillance of the em-ployees' union activities and warned the employee not to tellanyone about their prior conversation because it mightcause trouble with the Labor Board,but it developed at thehearing that it was Sikes,not Hauser,to whom this allega-tion referred and the issue as to Sikes was fully litigated.a.The alleged coercion of HudsonThe testimony in support of the allegation that Sikes hadinterrogated an employee about the Union was given byWilliam Hudson,one of the servicemen who was laid off byRespondent on December 15, 1971. Hudson had been re-called to work in June 1972 and was working for Respon-dent at the time of the hearing.Hudson appeared to be areluctant as well as a confused witness. It was necessary forthe General Counsel to attempt to refresh his recollectionfrom written statements Hudson had previously given aBoard agent.Hudson did testify, however,among otherthings,that during the week following his layoff when hereturned to the plant for his final paycheck,he had a conver-sation with Sikes,in Hauser's presence, during which Sikesassured him that he would be recalled to work when workpicked up,asked him if he"had ever belonged to the Unionbefore,"offered to try to find him a job at another branchof Respondent,and asked him notto sayanything about theconversation.Hudson also testified that he talked to Sikeson a later occasion when he returned to the plant to discusshis group insurance,but he did not relate the details of hisconversation at that time. Hudson further testified that onthe morning after the last union meeting before the election(which would probably be the morning of January 21), hewas awakenedby a telephonecall from someone whosevoice he did not recognize but who identified himself asSikes.This person,according to Hudson,said he had heardthat Hudson had been to a union meeting and asked Hud-son not to say anything about the earlier conversation theyhad had in his office because"itmight cause trouble withthe Labor Board."Sikes gave a much more articulate and convincing ac-count of his conversations with Hudson subsequent to thelatter's layoff.He testified that the occasion when Hudsoncame into his office and talked to Sikes in Hauser's presencewas on January 20, 1972,the day before the election; thatHudson came in to talk about his insurance and stayed totalk about a number of other subjects, including huntingand fishing.On this occasion Hudson also inquired, as hehad done on a number of previous occasions,about whenSikes thought he could return to work and Sikes told himthat it was not within any foreseeable time.Neither theLabor Board or the Union was mentioned during this con-versation.After Hudson left the office, Sikes discussed withHauser the fact that Hudson was a hardship case becauseHudson had just bought a new home,his wife was pregnant,his father-in-law who lived with the Hudsons was very ill,and Hudson himself had suffered a back injury whichwould make it difficult for him to obtain employment Ise-where.'He asked Hauser about the possibility of trying to6Hudson also testified to this hardship situation, adding that his father-in-law had subsequently diedfind an opening for Hudson in one of Respondent's otherbranches.Hauser suggested that Sikes ask Hudson firstwhether he would be interested in locating in some othercity before Hauser started trying to find an opening for him.Sikes accordingly sought to reach Hudson on the phoneduring the afternoon but was unsuccessful.Early the nextmorning,Sikes again sought to reach Hudson. Hudsonsounded"groggy" as he answered the phone.Sikes identi-fied himself and told Hudson that he had tried to call himthe night before and Hudson responded,"Oh, I went to aunion meeting."Sikes then explained that he was callingabout the possibility of giving him a serviceman's job atsome other location and asked if Hudson would be interest-ed. Hudson replied that he had problems at home and couldnot leave town.Sikes then asked Hudson to keep the callconfidential because he did not want anyone to think he wasshowing favoritism toward Hudson.This was the only occa-sion, according to Sikes, when the Union was mentioned.Hauser testified in substantial corroboration of Sikes' ac-count of the interview with Hudson on the day before theelection.He also testified that he was present when Sikescalled Hudson the next morning;that he heard what Sikessaid on the phone; and that Sikes related to him immedi-ately thereafter what Hudson had said.His account corro-borates Sikes'testimony.He further testified that on neitheroccasion when he was present did Sikes ask if Hudson hadever belonged to a union, and that no reference was madeto any Labor Board proceeding.Iam satisfied that the recollections of Sikes and Hauserregarding their conversations with Hudson were, on thewhole,more accurate than those of Hudson and credit theiraccounts.Ifind that a preponderance of the credible evi-dence does not support the allegations of the complaintregarding the alleged coercive statements to Hudson.7b. Sikes' treatment of employee ReedOn June 15, 1972, Eddie Reed, a mechanic trainee, gavea statementto one of Respondent's attorneys, McCrary, atthe latter's request in connection with his investigation ofallegationsin the complaint. Two days later, at or about4:30 or 5 p.m., according to Reed's credited testimony, Sikesapproached Reed and angrily accused him of "hotrodding"the trucks, stated that he did not like for Reed to drive thetrucks fast or misuse company property, and that Reed"was just kindof lucky to have a job." He then told Reed"You think you're going to hurt me, don't you, but you arenot.. . . You think you are smart, but .. . I'm going to bein that court room and I'm going to hear everything you sayand you'd better watch what you say." He then added,according to Reed, that Reed had better not say anything7There is also testimony by Hudson that about 2 weeks after the electionhe telephoned Sikes to inquire about when he could return to work and wastold that it would depend on when business picked up A minute later, whenpressed by the General Counsel to state again the reason assigned by Sikes.Hudson testified,inconsistently,that Sikes had "said that he would have toget settled with the Labor Board before they could put anybody to work "This incident was not alleged in the complaint as an unfair labor practice anddoes not appear to have been litigated as such In any event,Ido not regardHudson's testimony in this respect as sufficiently reliable to form a basis foran unfair laborpractice finding SAUNDERS LEASING SYSTEM453about this conversation and that if Reed did,Sikes woulddeny under oath the statements attributed to him.Sikes'explanation was that on the preceding Saturday,June 10-6 days prior to his confrontation with Reed-Reed had left some black streaks on the concrete in the shopas a result of hotrodding Respondent's equipment; thatupon learning about this on the follwoing Tuesday, Sikeshad instructed Foreman Martindale to caution Reed abouthis hotrodding and remind him that he had been cautionedbefore about abusing company equipment;and that there-after,on Friday,June 16, Martindale reported to Sikes thatemployee Paul Denny had told him that Reed, following hisinterview by Attorney McCrary, had boasted about what hehad told McCrary and given"the impression that he wasgoing to just go out and screw the Company."s Accordingto Sikes,he became very angry upon hearing about Reed'sboasting remark and confronted him substantially in themanner described by Reed.Sikes conceded that he toldReed that the latter"was just lucky to have a job" withRespondent but denied that he told Reed that he woulddeny making the statements to Reed.Ido not regard it asmaterial whether he made the latter statement and shall notresolve that conflict in testimony.Sikes sought to justify hisstatements to Reed on the ground that if Reed hurt theCompany by his testimony it would be because Reed wouldbe lying.He meant only to warn Reed that he had better tellthe truth.Ihave no doubt that but for Reed's boasting remark toa fellow employee that in his interview with company coun-sel he had"really fixed the Company up," Sikes would nothave sought him out and warned him about the hotrodding6 days earlier attributedto Reed byForeman Martindale,and concerning which Martindale had already talked toReed.What had angered Sikes and caused him to confrontReed and warn him that he was lucky to have a job withRespondent was the alleged remark to a fellow employeeabout what he had told company counsel when called by thelatter for an interview.In these circumstances,the clearimplication of Sikes'remark to Reed that he was lucky tohave a job with Respondent was that if Reed gave testimonyunfavorable to Respondent in the unfair labor practicehearing,Respondent would in the future not be as tolerantof Reed's fast driving or hotrodding of company vehicles asithad been in the past.The Board and courts have long recognized that an em-ployer hasa right,subject to certain limitations and safe-guards,to question employees in the investigation of unfairlabor practice charges and the preparation of its defense.This as the Court of Appeals for the Fifth Circuit pointedout inN.L.R.B. v. Guild Industries Manufacturing and PaulA. Saad,321 F.2d 108, 114 (1963), "is a matterof drawinga balance between the separable rights of the employer andthe employees,delicate in all events, and one that requiresthe utmost care and good faith on the part of companycounsel."One of the safeguards required of the employer orhis attorney agent in interviewing employees is that theemployee shall be assured that his participation in the inter-8 Employee Denny confirmed the fact that he had reported to Martindalethat Reed had said"1really fixed the Company up" and Martindale con-firmed the fact that he had relayed Denny's report to Sikesview and what he might say in the interview will not resultin any reprisals against him.9 As I find,infra,Respondent'scounsel, at their intervues with each employee, did give thenecessary assurances. The effect of Sikes' statements toReed thereafter, however, was to cancel out and overrulethe assurances given by Respondent's counsel. It is no de-fense that Sikes may merely have been trying to impart toReed a warning that Reed had better tell the truth whentestifying at the unfair labor practice hearing. The Act pro-tects the employee against discrimination because he givestestimony under the statute irrespective of whether the em-ployer believes his testimony to be false or whether theultimate proof sustains the accuracy of the testimony.Amer-ican International AluminumCorp.,149 NLRB 1205, 1210.The employer may not lawfully put employees under fearof job reprisal for testifying freely at a Board hearing. Todo so, as Sikes sought to do in this case, constitutes not onlyan interference with the integrity of the Board's processesbut also restrains and coerces the employees in the exerciseof their rights guaranteed under Section 7 of the Act tojoinand assist a labor organization and engage in other activitiesfor their mutual aid and protection. Sikes' conduct in thisrespect was therefore in violation of Section 8(a)(1) of theAct.See N.L.R.B. v. Scrivener d/b/a AA Electric Company,405 U.S. 117;Dollar General Corporation,189 NLRB 301.3.Coercivestatementsattributed to AssistantVice President HauserThe complaint charges Hauser with coercive statementsin preelection speeches made to groups of employees andalso in a conversation had with one of the employees onelection day wherein he indicated that employee Young hadbeen laid off because of his union activities.a.The preelection speechesHauser had a total of five meetings with Respondent'semployees on two shifts during an approximately 2-weekperiod preceding the January 21 election on the subject ofthe Union and the forthcoming election. During the first ofhis meetings with each group of employees,he read from aprepared question and answer form a statement, and atthose and subsequent meetings he expanded upon his argu-ments against the need of union representation byRespondent'semployees and entertained questions fromthe floor. Those parts of his speeches alleged in the com-plaint to be coercive were made in connection with hiscommentsabout whether the choice of the Union wouldresult in the employees receiving some benefits, an accountof what had happened at Respondent's Anniston, Alabama,branch where the Union had been selected as the employ-ees' bargaining representative,and a statement as to thecircumstances under which Respondent might have to sendemployees home rather than transferring them to otherwork after they had finished their regular work for the day.The General Counsel called seven witnesses to testifyaboutstatementsmade by Hauser at the preelection meet-9Johnme's Poultry Co,146 NLRB 770, enforecment denied on othergrounds,344 F 2d 617 (C A 8, 1965)AutomotiveWarehouse Distributors,Inc,171NLRB 683, 684 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDrags. The recollections of these witnesses were not all consis-tent as to what was said and as to the context in which thestatements were made. Respondent called Hauser, Sikes(who attended only one of the five meetings), and two em-ployees. There were also inconsistencies in some of theirtestimony. I have carefully weighed all of the testimony,bearing in mind the tendency of witnesses in general totestify as to their impressions or interpretations of what wassaid rather than attempting to give verbatim accounts andalso bearing in mind that even the person testifying abouthis own remarks may well tend to elucidate or express whathe said or intended to say in language more explicit or clearthan he used in the actual speech or discussion. Set forthbelow is an account of what I believe is a substantiallycorrect version of Hauser's statements on the subjects inissue.During the course of the meetings, one employee askedin connection with the question as to how collective bar-gaining works, "Don't you start in negotiations with whatwe have got already and go from there?" (Testimony ofemployee Wright and Hauser.) The General Counsel's wit-nesses testified almost uniformly that Hauser responded tothe effect that in bargaining, all benefits would be takenfrom the employees and Respondent would then bargainfrom nothing or from scratch. Thus, Knighten testified thatHauser said "We wouldn't have nothing unless they werenegotiated back in"; Berry testified that Hauser "said em-ployee benefits would be thrown out if it [the Union] camein";Wright testified that Hauser said "We would lose allour benefits if the Union came in; we'd have to start fromthe beginning, all over again if the Union came in"; Rodentestified that Hauser said "that if the Union came in, itwould take away all the benefits we had now and begin fromscratch in negotiations"; Brown testified that Hauser said"that we didn't need a union and that if we went union, thatall the benefits we had now would be dropped and we wouldhave to start from scratch"; and Vanscoder testified thatHauser said that "if the Union was to come in to the shop,the employees would lose all their benefits and would startfrom scratch, and the benefits they got would be throughbargaining."On this subject Hauser himself was questioned and an-swered as follows:Q. (By Mr. Agee) Mr. Hauser, you testified that youtold the employees during these speeches to them at theplant that, "We would actually start from scratch andgo from there," is that correct?A. That that was the way we did it in Anniston.Q. You told them that's the way you did it in Annis-ton?A. Yes.Q.What got you on to the subject of benefits at thatpoint in the conversation?A.Well, as well as I remember, there was a questionthat was brought up about benefits, having to do withwhat an employee had been told, or something to thateffect, that they would keep their benefits and go fromthere.Q. (Continuing) And to that you responded, ex-plaining, "We would actually start from scratch and gofrom there"?A. No.Iexplained to them, not necessarily so, that youdon't start from there, that all the benefits are negotia-ble.Q. Do you remember whether you told them that,"We would actually start from scratch and go fromthere" before or after this question was asked?A. I don't recall.Q.Mr. Hauser, did you tell the employees in any ofthese meetings that that, at the commencement of neg-otiations in Anniston, Alabama, "We took the positionthat we were bargaining as though the employees hadnothing"?A.Well, starting from scratch, yes. In reference tothe beginning from scratch, having to do with the bene-fits,we were bargaining from nothing.Q. Does bargaining from scratch mean to you thatthe employees have nothing?A. That we start from nothing, yes.Q. And that's the way you intended the employeesto understand it, that scratch meant that they had noth-ing?.That we begin with nothing; that each benefit,that each item that was discussed, each benefit wasnegotiable.Sikes similarly stated that Hauser took the position thathe was bargaining at Respondent's Anniston, Alabama,branch as though the employees had nothing. He testified:"I think that's the position he stated, probably, all along. Ithink this was the intent that he meant in the meeting whenIwas there, the fact that the benefits are negotiated and it'sjust like wages. They are negotiated and, really, what youstart with is from nothing."I have no doubt from the testimony of Hauser and Sikesas well as from the testimony of the employees that whetherHauser was describing the manner in which he proceededto bargain in Anniston or the manner in which he intendedto proceed at Foreman if the Union won the election (andI believe that he was describing both), he meant to and didleave the impression with the employees that all their ex-isting benefits would be eliminated for purposes of bargain-ing and that what they ended up with would depend in largemeasure upon what the Union could induce Respondent torestore. Thus, Respondent at the outset of bargaining wouldbe unilaterally changing the employees' existing workingconditions instead of bargaining with the Union aboutwhether any of those conditions should be changed and inwhat manner-as the statute requires Respondent to doonce its employees have selected a bargaining representa-tive.Hauser's statements in this regard interfered with, re-strained, and coerced the employees in the exercise of theirSection 7 rights, including their exercise of a free choice atthe election (which occurred only about 24 hours after themeeting at which Hauser made these statements) and con-stitute a violation by Respondent of Section 8(a)(1) of theAct. SeeTextron, Inc. (Talon Division),199 NLRB No. 17,and exhaustive analysis and collection of authorities by Ad-ministrative Law Judge Sidney Sherman on this subject. See SAUNDERSLEASING SYSTEM455alsoSuprenant Manufacturing Co. v. N.L.R.B., 341F.2d 756,761 (C.A. 6, 1965);N.L.R.B. v. Marsh Supermarkets, Inc.,327 F.2d 109, 111 (C.A. 7, (1963) ), cert. denied 377 U.S.944; Hendrix Manufacturing Co. v. N. L. R. B., 321F.2d 100,105 (C.A. 5, 1963);Famco, Inc.,158 NLRB 111, 115;Feder-al Envelope Company,147 NLRB 1030, 1037-41;HowellRefining Company,163 NLRB 18, 23;BauerWelding &Metal Fabricators, Inc.,154 NLRB 954, 962; andWinn-Dixie Stores, Inc.,153 NLRB 273, 283.10In connection with answering a question posed by Hauserhimself as to whether the employees would have to go outon strike if the Unioncame in,Hauser gave as an examplewhat had happened in Respondent's Anniston, Alabama,branch where the Union had won an election. There, hestated, the parties had bargained but the Union was unwill-ing to accept what Respondent was offering and went outon a strike which lasted about 13 weeks; that as a result ofthe strike, a customer upon whom Respondent dependedfor its business, cancelled its contract with Respondent,causingRespondent to lose about one-half itsbusiness andto close down one of its shops in Anniston and consolidateitwith theremainingshop. He told the employees that whenthe strike ended, the employees came back to work at orabout 2 cents an hour less, figured over a 3-year period, thanthey would have received had they not gone out on strikeand accepted Respondent's lastoffer before the strike. li Hestated,moreover, that as a result of the loss of business,Respondent was unable to reinstate 15 of its employees. HealsoremindedtheemployeesthatatForeman,Respondent'sbasiccustomer across the road fromRespondent's shop could cancel its contract with Respon-dent in the event of a strike at Respondent's shop."As already noted, Hauser, in addition, told the employeesthat he had taken the position in bargaining at Annistonabout employee benefits that Respondent had started fromscratch and gone from there. I have no doubt that Hauserintended to let Respondent's employees know that Respon-dent opposed their selection of the union to represent them,that Respondent believed that the Union would be bad forthem as wellas forRespondent and that what had happened10HostInternational,Inc,195 NLRB 348, and other cases cited by Re-spondent in its brief are, in my opinion, distinguishable on their facts The"bargaining from scratch"statements made in those cases did not,as in thisone, reasonably lead the employees to believe that the benefits they hadwould betaken from them at the time bargaining began11Hauser testified at the hearing,in explanation of his statement,that theAnniston employees under the terms of their signed contract after the strike,received increases of about 30 cents an hourin pay,but that subtracting theamount of their wages lost during the strike from their earnings over the3-year period of the contract, they actually lost about 2 cents an hour bystriking I am satisfied,however,that Respondent did not make clear to hisForeman employees the basis for his assertion that the Anniston employeeshad lost 2 cents an hour12According to employee Knighten, Hauser told the employees that afterthe strike at Anniston, "some of the employees went back to work with lesspay than they had" and that the plant there finally closed Wright's recollec-tion was that Hauser had said that the Company "went out of business downthere on account of the union coming in " Reed testified that Hauser toldthe employees that "after negotiations they [the Union] settled for two centsless than what they had started with," and that the plant had to close downon account of the union going in " Nevertheless,Iam convinced that thesewitnesses were merely testifying to impressions of what was said to them andthat the account given by Hauser and set forth in the test above is a moreaccurate account of what Hauser actually saidat the Anniston branch could well happen at the Foremanbranch.However, except for Hauser's statement aboutstarting from scratch in bargaining about employee bene-fits,which I have already found is inconsistent with a dutyto bargain in good faith, I am not persuaded that Hauser'sstatements about the Anniston plant went beyond the ex-pression of lies, arguments, and opinions permissible underSection 8(c) of the Act.At one of the meetings an employee stated his preferencefor working at one job rather than at several and askedHauser how the selection of the Union would affect thissituation.Hauser responded that if it was provided in theunion contract that an employee could work in only oneclassification, then Respondent would have to send an em-ployee home when he finished his regular work because itcould not afford to pay him for doing nothing. Hauseradded that he did not think such a result would be good forthe Company or for the employees (testimony of employeesYauger, Shaver, and Knighten and of Hauser)." I do notregard Hauser's statements on this subject as a threat toinstitute a permanent assignment system or as otherwisecoercive.B. The alleged coercive statements made to employee RodenAt one of the meetings held by Hauser with groups ofemployees dust before the election, employee Roden indi-cated that he would like to have a private talk with Hauser.On election day, but before the time set for the election,Hauser and Roden had a conversation. According to Ro-den, Hauser asked him if the latter had any questions to askbefore the election started. Roden told Hauser that some ofthe employees believed that Bob Young and some of theother employees had been laid off because of their unionactivities. There is a conflict in the testimony of Roden andHauser as to Hauser's response. According to Roden, Hau-ser replied that during the preceding year when Young hadsupported the Teamsters Union which had tried to organizethe shop but had lost the election, Young had quit his em-ployment with Respondent and obtained employment else-where; that when Young later sought his job back, PlantManager Sikes had called Hauser on the phone and askedHauser's advice about hiring Young back; that Hauser hadtold Sikes that "he shouldn't, but to go ahead if he wantedto"; that Sikes had thereupon rehired him. Roden furthertestified that Hauser said "Now here he is in this again thisyear. . . . What else do you do to a guy like that?" ThatRoden then told Hauser that he did not believe that Youngwas "the one that got the Union going," and that Hauserreplied, "Yeah, I know the man that got it going. He's downthere working right now, downstairs." Then, according toRoden, he told Hauser that he did not believe Young hadmuch to do with the Union until after he got laid off andthat it was only then that he had `jumped in with all four13Two of the employees understood Hauser to say that the "permanentassignment" situation to which Hauser was referring would result if theUnion won the election not lust in the event a provision for it was negotiatedin the contract (Berry and Roden) and one employee (Reed) understood himto say that the "permanent assignment" would come about as a result of theUnion requiring tests for job classifications I am convinced on the basis ofall the evidence, however, that the version set forth in the text is the moreaccurate 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeet,"whereupon Hauser "said that he knew that Bob[Young] was involved in it."Hauser's version of the conversation is to the effect thatafter Roden informed him that some of the employees be-lieved that Young was laid off because of his union activi-ties,Hauser explained to him that this was not so; that whenthe Teamsters Union was attempting to organize the shop,Young had openly supported that Union without any ad-verse effect on his job; that when Young, after thereaftervoluntarily quitting, returned to the plant and asked to berehired, Sikes called Hauser and asked whether he couldgive seniority to Young based on the date of his originalemployment (thereby showing no hostility to Young basedon his previous union activity); that Hauser refused to ap-prove the grant of the seniority because that would be con-trary to Respondent's established policies. According toHauser, he also told Roden that Young had an opportunity,after receiving his layoff notice, to bump into a lower jobclassification that Young had chosen not to do so and had"gone out the door" instead. Hauser asked Roden, "whatelse could we do?"Without attempting to decide precisely what was said atthis interview, I am persuaded that Roden misinterpretedsome of Hauser's statements and drew unwarranted infer-ences from them. I am convinced, as Hauser testified, thathe was attempting to assure Roden that Young had not beenlaid off because of his union activities and that Respondenthad done all it reasonably could have done for Young inthese circumstances. It is probable, as Roden testified, thatHauser did acknowledge knowing that Young was involvedwith the Union but Hauser, if he madethe statement attri-buted to him, was undoubtedly referring to Young's openunion activitiessubsequent to his layoff. Hauser crediblytestified that he did not even know that there was any unionactivity among the employees until after the Union on De-cember 22 sent Respondent its request for recognition.It is accordingly found that a preponderance of the credi-ble evidence does not support the allegation of the com-plaint that Hauser told an employee that enother employeewas selected for layoff because of his union activity.4.Alleged coercive conduct attributed to Respondent'scounselThe complaint, as amended, alleges and the GeneralCounsel sought to show that during interviews withRespondent's employees in February and in June 1972, inconnection with investigating objections to the election andunfair labor practice charges, Respondent's counsel interro-gated two employees as to whether they had signed unionauthorization cards and inquired of one of them as towhether he had handed out authorization cards and fromwhom he got the cards. The General Counsel relies upon thetestimony of two employees, Roden and Berry, to supportthese allegations.Roden testified that shortly after the election, he wascalledtoRespondent'sofficesand interviewed byRespondent's attorney Edward R. Young who, despite as-suring Roden that he was not going to ask who was passingout union cards or whether Roden was for the Union, laterdid ask Roden, among other things, whether Roden hadhanded out any union cards or signed one. Roden upon thatoccasion admittedly signed a preliminary statement pre-pared by Young in which Young introduced himself, toldthe purpose of the interview, assured Roden that his partici-pation or lack of participation would in no way affect hisjob, that he had a right to join or not to join a union withoutfear of reprisals, stated that Respondent was not interestedin determining whether Roden was for or against the Unionand that it was interested only in learning the truth, andrequested Roden's signature to the statement if he was will-ing to paricipate in the investigation.Berry had two meetings with Respondent's attorney,George D. McCrary. He testified that at one of these meet-ings,"I think he asked did I sign a union card." Whenpressed for a more positive answer, Berry responded "Idon't remember. I just was recalling that." At one or bothof these interviews Berry signed a statement identical inform to that signed by Roden.Both Young and McCrary categorically denied theabove-describedstatementsattributed to them. Youngcredibly testified that he interviewed six of Respondent'semployees, including Roden, in February 1972 in connec-tion with investigating objections to the election and thelayoff; that he commenced each interview by introducinghimself and reading the prepared statement or "waiver"which Roden and Berry described."' Young then asked eachemployee to sign this statement if he was willing to cooper-ate.He did ask Bob Young, whose alleged discriminatorylayoff was under investigation, whether he had handed outunion cards and from whom he got the cards but did notask those questions of Roden or any other employee heinterviewed. Nor did he ask any employee whether he hadsigned a union card.McCrary credibly testified that he interviewed a total of13 or 14 employees in June or during the week before thehearing in connection with investigating the charges andpreparing for the hearing; that in eachinstance, he read theform of preliminary statement described above and askedeach employee to sign it if he was willing to cooperate in theinvestigation; that Berry was one of the employees McCraryinterviewed in June and again during the week before thehearing; that McCrary did not ask Berry whether he hadsigned a union card and Berry did not volunteer any infor-mation on that subject. McCrary further testified that he didask the following question in investigating the alleged discri-14The test of this statement reads as follows.TO ALL EMPLOYEESIam, the company attorneyTheonlypurpose I have in interviewing you is to preparea defenseto unfair labor practice charges which have been filed by the unionagainst the companyYour participation or lack of participation in this investigation willnot in any way affect your job or your rights as an employeeWe are not interested in determining whether you are for oragainstthe unionWe positively assure you that you have the right to join or not to joinanylabor organization without fear of reprisalsWe are interested only in the truth!If you agree to participate in this investigation, would you please signyour name below to show that you have read this pagex SAUNDERS LEASING SYSTEM457minatory layoff of Bobby Young: "I don't want to knowwhere, how, from whom; but did you know that Bob Youngwas a union supporter before the time he was laid off?"Ihave no doubt as to the honesty and integrity of Attor-neys Young and McCrary. I accept their explanation of themanner in which their interviews were conducted and theirdenials that they questioned employees Roden or Berryabout those employees' union activities. It is thereforefound that Respondent did not violate Section 8(a)(1) of theAct, as alleged in the complaint, by reason of any activitiesof their counsel.Recommendations regarding Case 26-CA-4225Ithaving been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, myrecommended Order will require that it cease anddesist therefrom and take the affirmative action normallyrequired to remedy unfair labor practices of the naturefound.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,I issue the following recommended:Conclusions of Law1.By threatening unilaterally to withdraw all employeebenefits and bargain from scratch should its employees se-lect the Union to represent them, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof their rights guaranteed under Section 7 of the Act, inviolation of Section 8(a)(1) of the Act, and by the sameconduct it has interfered with a free and untrammeledchoice by the employees at the polls.2.By threatening an employee with job reprisal if hetestified unfavorably to Respondent at a Board hearing,Respondent has interfered with, restrained, and coerced theemployee in the exercise of his rights guaranteed in Section7 of the Act, in violation of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent did not violate the statute by laying offemployee William R. Young or by any other conduct al-leged in the complaint except as above found.The RemedyRecommendations Regarding Case 26-RC-4137It having been found that employee William R. Youngwas not discriminatorily selected for layoff as alleged in thecomplaint, it is recommended that the challenge to his bal-lot cast in the January 21, 1972, election be sustained. Thereare two ballots, the challenges to which have been over-ruled, but their counting has been held in abeyance pendinga resolution of the challenge to Young's ballot.Because Ihave sustained the challenge to Young's ballot, it will not benecessary to open and count the other two challenged bal-lots, for those ballots, even if both were cast for the Union,could not result in a majority vote for the Union.In view of my finding that Respondent interfered with theexercise by its employees of a free and untrammeled choiceat the polls by telling them, in effect, that it wouldeliminateexisting benefits and bargain about any benefits fromscratch if they choose the Union to represent them, it isrecommended that the election results be set aside, thatCase 26-RC-4137 be severed from this proceeding and re-manded to the Regional Director for Region 26 for thepurpose of conducting a new election at such time as hedeems the circumstances will permit the free choice of abargaining representative.ORDER15Saunders Leasing System, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Threatening unilaterally to withdraw employee bene-fits and bargain from scratch should its employees selectUnited Cement, Lime & Gypsum Workers InternationalUnion, AFL-CIO, to represent them.(b) Threatening any employee with job reprisal should hetestify unfavorably to Respondent in a National Labor Re-lations Board hearing.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its Foreman, Arkansas, facilities copies of theattached notice marked "Appendix."16 Copies of the notice,on forms provided by the Regional Director for Region 26,after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT is ALSO ORDERED that the complaint be dismissed insofaras it allegesunfair labor practices not herein found.IT IS FURTHER ORDERED that the election conducted in Case26-RC-4137, be and it hereby is set aside; that said case beand it hereby is remanded to the Regional Director forRegion 26 for the purpose of conducting a new election atsuch time as he deems the circumstances permit the free15 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 458DECISIONSOF NATIONALLABOR RELATIONS BOARDchoice of a bargaining representative.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Governmentwith,restrain,or coerce our employeesin the exerciseof their rights guaranteed under Section7 of the Na-tional Labor Relations Act.DatedByWE WILL NOT threaten unilaterally to withdraw em-ployee benefits and bargain from scratch should ouremployees select United Cement,Lime & GypsumWorkers International Union,AFL-CIO,to representthem.WE WILLNOT threaten any employee withjob reprisalshould he testify unfavorably to us at any NationalLaborRelations Board hearing.WE WILLNOT in any like or related manner interfereSAUNDERSLEASINGSYSTEM.INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Clifford Davis Federal Building,Room 746,167 North Main Street,Memphis, Tennessee38103,Telephone 901-534-3161.